--------------------------------------------------------------------------------

Exhibit 10.1


SECOND AMENDMENT TO CREDIT AGREEMENT AND WAIVER


THIS SECOND AMENDMENT TO CREDIT AGREEMENT AND WAIVER, dated as of September 19,
2013 (this "Amendment"), is among MEADOWBROOK INSURANCE GROUP, INC., a Michigan
corporation (the “Borrower”), the LENDERS party hereto, JPMORGAN CHASE BANK,
N.A., as Administrative Agent, and BANK OF AMERICA, N.A. and KEYBANK NATIONAL
ASSOCIATION, as Syndication Agents.


RECITAL


The Borrower, the Lenders, the Administrative Agent and the Syndication Agents
are parties to a Credit Agreement dated as of August 29, 2012 (as amended or
otherwise modified from time to time, the "Credit Agreement").  The Borrower
desires to amend the Credit Agreement as set forth herein and the Lenders are
willing to do so in accordance with the terms hereof.


TERMS


In consideration of the premises and of the mutual agreements herein contained,
the parties agree as follows:


ARTICLE 1.
WAIVER.


1.1               The Borrower has notified the Administrative Agent and the
Lenders that Events of Default have occurred under the Credit Agreement due to
the breach, at all times from and after June 30, 2013 until the date hereof, of
the minimum permitted Consolidated Net Worth under Section 6.09(a) of the Credit
Agreement and of the maximum permitted Consolidated Leverage Ratio under Section
6.09(c) of the Credit Agreement (such Events of Default due to such breaches
from and after June 30, 2013 until the effectiveness hereof (but not at any
other time) are collectively referred to as the "Existing Defaults").  The
Existing Defaults have been temporarily waived until September 20, 2013 pursuant
to a waiver letter dated August 23, 2013, and the Borrower and the Guarantors
have requested that the Lenders and the Administrative Agent waive such Existing
Defaults thereafter.


1.2               Pursuant to such request, and subject to (a) the accuracy of
the representations of the Borrower and Guarantors hereunder and the compliance
by the Borrower and the Guarantors with the agreements herein, and (b) the
satisfaction of the conditions to the effectiveness of this Agreement specified
in Article 4 hereof, the Lenders hereby waive the Existing Defaults. The
Borrower and the Guarantors acknowledge and agree that the waiver contained
herein is a limited, specific and one-time waiver as described above.  Such
waiver shall not modify or waive any other Event of Default or Default or any
other term, covenant or agreement contained in any of the Loan Documents, and
shall not be deemed to have prejudiced any present or future right or rights
which the Administrative Agent or the Lenders now have or may have under the
Credit Agreement or the other Loan Documents with respect to any present or
future Event of Default other than the Existing Defaults, and, in addition,
shall not entitle the Borrower or the Guarantors (or any of them) to a waiver,
amendment, modification or other change to, of or in respect of any provision of
any of the Loan Documents in the future in similar or dissimilar circumstances.
1

--------------------------------------------------------------------------------

ARTICLE 2.
AMENDMENTS.


Upon the satisfaction of the conditions set forth in Article 3 hereof, the
Credit Agreement shall be amended as follows:


2.1               The following definitions are added to Section 1.01 of the
Credit Agreement in appropriate alphabetical order:


“Second Amendment” means the Second Amendment to this Agreement.


“Second Amendment Effective Date” means the date the Second Amendment is
effective.


2.2               The following definitions in Section 1.01 of the Credit
Agreement are restated as follows:


"Applicable Rate" means, for any day, with respect to any Eurodollar Loan or ABR
Loan or with respect to the commitment fees or fees on Letters of Credit payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption "Eurodollar Spread", "ABR Spread", "Commitment Fee Rate" or
"Letter of Credit Fee", as the case may be, based upon the Consolidated Leverage
Ratio as of the most recent determination date:


Level
Consolidated Leverage  Ratio
Eurodollar Spread and Letter of Credit Fee
ABR Spread
Commitment Fee Rate
I
≤  0.15:1.0
1.75%
0.75%
0.25%
II
>  0.15:1.0 and  ≤  0.25:1.0
2.00%
1.00%
0.30%
III
>  0.25:1.0
2.50%
1.50%
0.375%



The Applicable Rate shall be determined in accordance with the foregoing table
based on the Consolidated Leverage Ratio as determined in the then most recent
quarterly financial statements for the first three Fiscal Quarters of each
Fiscal Year and the audited year-end financial statements for the last Fiscal
Quarter of each Fiscal Year.  Adjustments, if any, to the Applicable Rate shall
be effective the fifth Business Day after the date that the Administrative Agent
is scheduled to receive the applicable financials under Section 5.01(a) or (b)
and certificate under Section 5.01(c).  If the Borrower fails to deliver the
financials to the Administrative Agent at the time required hereunder, then the
Applicable Rate shall be set at Level III until such financials are so
delivered.  The Applicable Rate shall be set at Level III as of the Second
Amendment Effective Date.


Notwithstanding the foregoing, in the event that any financial statement or
compliance certificate delivered pursuant to Sections 5.01(a), (b) and (c) is
shown to be inaccurate, and such inaccuracy, if corrected, would have led to the
application of (i) a higher Applicable Rate for any period (an “Applicable
Period”) than the Applicable Rate applied for such Applicable Period, then (a)
the Borrower shall immediately deliver to the Administrative Agent a corrected
compliance certificate for such Applicable Period, (y) the Applicable Rate for
such Applicable Period shall be determined as if the Consolidated Leverage Ratio
in the corrected compliance certificate were applicable for such Applicable
Period, and (z) the Borrower shall immediately and retroactively be obligated to
pay to the Administrative Agent the accrued additional interest and fees owing
as a result of such increased Applicable Rate for such Applicable Period, or
(ii) a lower Applicable Rate for the Applicable Period than the Applicable Rate
applied for such Applicable Period, then (x) the Borrower shall immediately
deliver to the Administrative Agent a corrected compliance certificate for such
Applicable Period and (y) the Applicable Rate shall be adjusted in accordance
with such corrected compliance certificate on the date that the Administrative
Agent receives such corrected compliance certificate notwithstanding that such
date is not otherwise a date on which the Applicable Rate is to be calculated,
and such adjusted Applicable Rate shall remain in effect until otherwise
required to be modified hereunder.  Nothing in this paragraph shall limit the
rights of the Administrative Agent and Lenders with respect to their rights
under this Agreement.  The Borrower’s obligations under this paragraph shall
survive the termination of the Commitments and the repayment of all Obligations.
2

--------------------------------------------------------------------------------

"Consolidated Net Worth" means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, Shareholders' Equity of
the Borrower and its Subsidiaries on that date, but excluding unrealized gains
and losses, net of taxes.


"Revolving Commitment" means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender's Revolving Credit Exposure hereunder,
as such commitment may be reduced or increased from time to time pursuant to
Section 2.04, 2.09 or 9.04 or pursuant to this definition.  The initial amount
of each Lender's Revolving Commitment is set forth on Schedule 2.01, or in the
Assignment and Assumption or Lender Addition and Acknowledgement Agreement
pursuant to which such Lender shall have assumed its Revolving Commitment, as
applicable.  The aggregate amount of the Lenders' Revolving Commitments as of
the Second Amendment Effective Date is $30,000,000, and the aggregate amount of
the Lenders' Revolving Commitments shall automatically reduce (with each
Lender’s Revolving Commitment reducing by its Applicable Percentage thereof)
after the Second Amendment Effective Date to the following amounts as of the
following dates: (i) $29,250,000 as of September 30, 2014, (ii) $28,500,000 as
of December 31, 2014, (iii) $27,000,000 as of March 31, 2015, (iv) $25,500,000
as of June 30, 2015, (v) $24,000,000 as of September 30, 2015, (vi) $22,500,000
as of December 31, 2015, and (vii) $21,000,000 as of March 31, 2016.  Any
optional reductions to the Revolving Commitments will reduce each of the levels
in the foregoing clauses (i) through (vii).


2.3               Section 2.04 of the Credit Agreement is restated as follows:
“[Intentionally Omitted].”


2.4               Section 2.11(c) of the Credit Agreement is restated as
follows:


(c)  If the Borrower or any of its Subsidiaries Disposes of any property (other
than any Disposition of any property permitted by clauses (i) through (iv) of
Section 6.03(c)), to the extent the Net Proceeds of all such Dispositions after
the Effective Date exceeds $500,000, the Borrower shall prepay the principal
amount of the Term Loans  by an amount equal to 100% of such Net Proceeds
immediately upon receipt thereof by such Person.


2.5               Section 2.11 of the Credit Agreement is amended by adding the
following new clause (e) to the end thereof:


(e)               In addition to all other payments required hereunder, if the
aggregate Revolving Credit Exposure of all Lenders exceeds the aggregate
Revolving Credit Commitment of all Lenders at any time, the Borrower shall
promptly prepay the Revolving Loans by an amount equal to such excess and, to
the extent any such excess exists after all Revolving Loans have been paid, cash
collateralize (in accordance with the procedures of Section 2.06(j)) any Letters
of Credit to the extent of such excess.
3

--------------------------------------------------------------------------------

2.6               Section 3.04(b) of the Credit Agreement is restated as
follows:


(b) since December 31, 2011, there has been no material adverse change in the
business, assets, operations, prospects or condition financial or otherwise, of
the Borrower and its Subsidiaries, taken as a whole, except as publicly
disclosed in filings filed with the Securities Exchange Commission before the
Second Amendment Effective Date.


2.7               Section 6.06(a) of the Credit Agreement is restated as
follows:


(a) the Borrower may pay regular cash dividends on its Equity Interests
consistent with its historical dividend policies and practices, provided that
such regular cash dividends per fiscal quarter will not exceed the lesser of (i)
$0.02 per common share or (ii) $1,250,000 in the aggregate;


2.8               Section 6.06(e) of the Credit Agreement is restated as
follows: “(e) [Intentionally Omitted].”


2.9               Section 6.09(a), (b) and (c) of the Credit Agreement is
restated as follows:


(a)   Consolidated Net Worth. Permit Consolidated Net Worth at any time to be
less than the sum of (i) $365,697,000, (ii) an amount equal to 75% of the
positive Net Income of the Borrower earned in each fiscal quarter ending on or
after September 30, 2013 (with no deduction for a net loss in any such fiscal
quarter), and (iii) an amount equal to 75% of the aggregate increases in
Shareholders' Equity of the Borrower and its Subsidiaries after June 30, 2013 by
reason of the issuance and sale of Equity Interests of the Borrower or any
Subsidiary (other than issuances to the Borrower or a wholly-owned Subsidiary),
including without limitation upon any conversion of debt securities of the
Borrower into such Equity Interests.


(b)  Risk Based Capital Ratio. Permit the Risk Based Capital Ratio at any time
of Star Insurance, Century or of any other current or future Material Insurance
Subsidiary to be less than 175%.
 
(c)  Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio of the
Borrower to exceed (i) 0.375:1.00 at any time prior to September 30, 2014, or
(ii) 0.35:1.00 at any time on or after September 30, 2014.


2.10             Schedule 2.01 attached to the Credit Agreement is replaced with
Schedule 2.01 attached hereto.


ARTICLE 3.
REPRESENTATIONS.


The Borrower represents and warrants to the Lenders and the Administrative Agent
that:


3.1               The execution, delivery and performance of this Amendment are
within the Borrower's powers and have been duly authorized by all necessary
corporate and other action.
4

--------------------------------------------------------------------------------

3.2               This Amendment has been duly executed and delivered by the
Borrower and constitutes a legal, valid and binding obligation of the Borrower,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or other laws
affecting creditors' rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.


3.3               The execution, delivery and performance of this Amendment by
the Borrower (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect, (b) will not
violate any applicable law or regulation or the charter, operating agreement,
by-laws or other organizational documents of the Borrower or any of its
Subsidiaries or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon the Borrower or any of its Subsidiaries or its assets, or give rise to a
right thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of its Subsidiaries.


3.4               After giving effect to the waiver and amendments herein
contained, the representations and warranties of each Loan Party set forth in
the Credit Agreement or in any other Loan Document are true and correct in all
material respects on and as of the date hereof.


3.5               After giving effect to the waiver and amendments herein
contained, no Default shall have occurred and be continuing.


ARTICLE 4.
CONDITIONS PRECEDENT.


This Amendment shall be effective as of the date hereof when each of the
following conditions is satisfied:


4.1               This Amendment shall be executed by each of the Borrower and
the Required Lenders.


4.2               The Consent and Agreement attached hereto shall be executed by
the Guarantors.


4.3               The Administrative Agent shall have received and be satisfied
with such other documents, and the Company shall have satisfied such other
conditions, as the Administrative Agent may have reasonably requested.


ARTICLE 5.
MISCELLANEOUS.


5.1               References in the Credit Agreement or in any other Loan
Document to the Credit Agreement shall be deemed to be references to the Credit
Agreement as amended hereby and as further amended from time to time.  Except as
expressly amended hereby, the Borrower agrees that the Loan Documents are
ratified and confirmed and shall remain in full force and effect and that it has
no set off, counterclaim, defense or other claim or dispute with respect to any
of the foregoing.  The execution, delivery and effectiveness of this Amendment
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of any Lender or the Administrative Agent under any of
the Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents.
5

--------------------------------------------------------------------------------

5.2               The terms used but not defined herein shall have the
respective meanings ascribed thereto in the Credit Agreement.  This Amendment
may be signed upon any number of counterparts with the same effect as if the
signatures thereto and hereto were upon the same instrument, and signatures sent
by telecopy or other electronic imaging shall be enforceable as originals.


5.3               This Amendment shall be construed in accordance with and
governed by the laws of the State of Michigan.
6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.


 
MEADOWBROOK INSURANCE GROUP, INC.
 
 
By: 
/s/ Karen M. Spaun
 
 
Name: Karen M. Spaun
 
 
Title: Sr. Vice President & Chief Financial Officer





Signature Page Meadowbrook Insurance Group Second Amendment

--------------------------------------------------------------------------------

 
JPMORGAN CHASE BANK, individually and as Administrative Agent
 
 
 
 
 
By: 
/s/ Thomas A. Kiepura
 
 
Name: 
Thomas A. Kiepura
 
 
Title:
Sr Credit Executive





Signature Page Meadowbrook Insurance Group Second Amendment

--------------------------------------------------------------------------------

 
BANK OF AMERICA, N.A., individually and as a Syndication Agent
 
 
 
 
 
By: 
/s/ Gregory J. Bosio
 
 
Name: 
Gregory J. Bosio
 
 
Title:
Vice President





Signature Page Meadowbrook Insurance Group Second Amendment

--------------------------------------------------------------------------------

 
KEYBANK NATIONAL ASSOCIATION, individually and as a Syndication Agent
 
 
 
 
 
By: 
/s/ James Cribbet
 
 
Name: 
James Cribbet
 
 
Title:
SVP





Signature Page Meadowbrook Insurance Group Second Amendment

--------------------------------------------------------------------------------

 
THE PRIVATEBANK AND TRUST COMPANY
 
 
 
 
 
By: 
 
 
 
Name: 
 
 
 
Title:
 





Signature Page Meadowbrook Insurance Group Second Amendment

--------------------------------------------------------------------------------

 
RBS CITIZENS, N.A.
 
 
 
By: 
/s/ Gavin Taylor
 
 
Name: 
Gavin Taylor
 
 
Title:
SVP

 


Signature Page Meadowbrook Insurance Group Second Amendment

--------------------------------------------------------------------------------

CONSENT AND AGREEMENT


As of the date and year first above written, each of the undersigned hereby:
 (a) fully consents to the terms and provisions of the above Amendment and the
consummation of the transactions contemplated thereby; (b) agrees that the
Guaranty to which it is a party and each other Loan Document to which it is a
party are hereby ratified and confirmed and shall remain in full force and
effect, acknowledges and agrees that it has no setoff, counterclaim, defense or
other claim or dispute with respect the Guaranty to which it is a party and each
other Loan Document to which it is a party; and (c) represents and warrants to
the Administrative Agent and the Lenders that the execution, delivery and
performance of this Consent and Agreement are within its corporate or limited
liability company powers, as applicable, have been duly authorized by all
necessary corporate or limited liability company action, as applicable, and are
not in contravention of any applicable law or regulation or of any terms of its
organizational documents or of any material agreement or undertaking to which it
is a party or by which it is bound, except where such contravention would not
reasonably be expected to result in a Material Adverse Effect and this Consent
and Agreement is the legal, valid and binding obligations of it, enforceable
against it in accordance with the terms hereof and thereof, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors' rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
Terms used but not defined herein shall have the respective meanings ascribed
thereto in the Credit Agreement.


 
CREST FINANCIAL CORPORATION
 
 
 
 
By:
/s/ Karen M. Spaun
 
Name: 
Karen M. Spaun
 
Title:
Sr. Vice President & Chief Financial Officer
 
 
 
 
MEADOWBROOK INC.
 
 
 
 
By:
/s/ Karen M. Spaun
 
Name:
Karen M. Spaun
 
Title:
Sr. Vice President & Chief Financial Officer
 
 
 
 
PROCENTURY CORPORATION
 
 
 
 
By:
/s/ Karen M. Spaun
 
Name:
Karen M. Spaun
 
Title:
Sr. Vice President & Chief Financial Officer





Signature Page Meadowbrook Insurance Group Second Amendment

--------------------------------------------------------------------------------

Schedule 2.01 – Commitments


Lender
Title
Revolving Commitment as of the Second Amendment Effective Date
Term Loan Amount Outstanding as of the Second Amendment Effective Date
JPMorgan Chase Bank, N.A.
 
Administrative Agent
$7,500,000.00
$6,375,000.00
Bank of America, N.A.
 
Syndication Agent
$6,923,076.92
$5,884,615.39
KeyBank National Association
 
Syndication Agent
$6,923,076.92
$5,884,615.39
The PrivateBank and Trust Company
 
 
$5,192,307.69
$4,413,461.54
RBS Citizens, N.A.
 
 
$3,461,538.47
$2,942,307.68
Total:
 
$30,000,000.00
$25,500,000.00

 
 

--------------------------------------------------------------------------------